DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess into which the other panel is placed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (EP0549172A from IDS) in view of Umetani et al. (5,297,937 from IDS).                                                                                                                                                                                      
Regarding claim 1, Thomas discloses a method of forming a hollow aerofoil for a gas turbine engine, the aerofoil having a pressure surface (inner) and a suction surface  (outer), the method comprising the steps of:  5providing a first panel 2; laying a second panel 3 over at least a part of the first panel; 10loading the aerofoil sub-assembly into a forming rig and performing a bonding step in which the temperature of the first panel, second panel, raised to a bonding temperature at which the first panel and the second panel are joined together; and performing a hot forming step to generate the shape of the pressure 15surface and suction surface; wherein the hot forming step and bonding step are performed in the same forming rig (column 3 line 25 o column 5 line 57).  
Thomas discloses diffusion bonding, but does not specifically disclose providing a bonding material between a joining region of the first panel and a joining region of the 
Regarding claim 2, Thomas discloses that the bonding step and the hot forming step are performed without removing the panels from the 20forming rig (column 5 lines 54-57).  
Regarding claim 3, since the bonding and hot forging steps are performed in the same apparatus it is the Examiner’s position that the bonding step overlaps with the hot forming step.  
Regarding claims 4-5, 15, Thomas discloses that bonding step can be 871-982 C and the hot form can be 815-926 C (column 4 line 41 to column 5 line 20).  The temperatures can be within 50 degrees of each other.  Thomas also discloses that the temperatures can be varied to maintain a suitable range (column 5 lines 20-28). To one skilled in the art at the time of the invention it would have been obvious to determine the ideal temperatures suitable for the hot forming and bonding based on the materials and process performed.
Regarding claims 6-7, Thomas discloses that the bonding step is between 871-982 C for up to 3.5 hours.  Thomas discloses that the hot forging is 815-926 C for up to 2.5 hours (column 4 line 41- column 5 line 20.  Thomas discloses that the temperature and times can be varied depending on materials and thickness (column 5 lines 20-28).  
Regarding claims 8-9, Thomas discloses that the first panel and the 10second panel remain unbonded outside the joining regions (stop off material applied) (column 4 lines 14-20).  
Regarding claim 10, Thomas discloses that the first panel and/or the 15second panel comprise titanium (column 3 lines 25-40).  
Regarding claims 11 and 13, Umetani discloses that the bonding step the bonding step is an activated diffusion bonding step, the bonding material is an activated diffusion bonding material (braze) that acts to locally reduce the melting point of the first panel and the second panel at the respective joining regions, 20and, at the bonding temperature, the first panel and the second panel are joined together through activated diffusion bonding between the respective joining regions (abstract, column 4 lines 23-41).  
Regarding claim 12, Umetani discloses that the activated diffusion bonding material comprises CuNi (abstract, column 4 lines 23-41).  
Regarding claim 16, Thomas discloses forming an interim 5weld between the first panel and the second panel when forming the aerofoil sub-assembly (column 4 lines 21-40).  
Regarding claim 17, Thomas discloses that first panel comprises a root portion 4 for attaching the finished aerofoil to a gas turbine engine (column 3 lines 25-40).  

Regarding claim 19, Thomas does not specifically disclose that one of the first panel and the second panel comprises a recess into which the other of the first panel and the second panel is placed when forming the aerofoil sub- assembly.  However, this is a design choice and does not appear to be critical to the invention.  It would have been obvious to one skilled in the art at the time of the invention to determine the ideal shape and size of each panel in order to achieve the desired final shape after brazing and hot forming.  Furthermore, placing one panel into a recess of another panel would prevent movement or misalignment of the two panels during brazing.
15

Regarding claim 20, Thomas discloses that the first panel and the second panel are bigger than the final formed aerofoil; and the method further comprises a finishing step in which an edge region is removed to produce at least the leading and/or trailing edges of the aerofoil (column 5 lines 48-53).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (EP0549172A from IDS) in view of Umetani et al. (5,297,937 from IDS) as applied to claim 1 above, and further in view of Raybould et al. (2005/0011936).
Regarding claim 14, Umetani discloses that the the braze material can comprise Ti, Cu, Ni, Zr (column 4 lines 25-28).  Umetani does not specifically disclose that the brazeis an alloy comprising aluminium and/or silver.  However, Raybould discloses a low cost braze for titanium that includes Ti, Ni, Cu, Zr, PM and M, where M may be Al or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN B SAAD/Primary Examiner, Art Unit 1735